KAREN R. BAKER, Justice, concurring. I concur with the majority’s decision to deny Roberts’s petitions in this case. I write separately because I reach the decision to deny Roberts’s petition to reinvest the trial court with jurisdiction to consider a writ of error coram nobis by a different analysis. The majority states that our due diligence discussion in Echols v. State, 354 Ark. 414, 125 S.W.3d 153 (2003), is relevant to Roberts’s claim, and finds that “Roberts’s claims that he was not aware of his own tickets or his own salary are less than credible.” However, it is unnecessary to engage in this credibility analysis. Roberts’s counsel acknowledged that they were aware of the information concerning Roberts’s traffic tickets and salary no later than 2008. Yet, no petition was filed with this court for over four years. The four-year delay demonstrates sufficiently that he did not act with due diligence. Therefore, I too would deny the petitions. HART, J. joins.